Exhibit 1 Third Quarter 2014 Earnings Presentation November 10, 2014 This presentation contains "forward-looking statements." These statements include words like "may," "expects," "believes," “plans,” “scheduled," and "intends," and describe opinions about future events. These forward-looking statements involve known and unknown risks and uncertainties that may cause the actual results, performance or achievements of BioLineRx to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. 2 Forward Looking Statements 3 Pipeline Chief Executive Officer Kinneret Savitsky, Ph.D. 4 Update on Operations and Lead Programs 5 BL-8040: BEST-IN-CLASS CXCR4 ANTAGONIST Promising Platform for AML and Other Hematological Indications üRobust apoptosis of cancer cells üSubstantial mobilization of cancer cells from bone marrow üSynergizes with other AML treatments üStrong global IP estate: 13 issued/25 patents pending worldwide üReceived orphan drug status for two lead indications Significant Current and Future Potential for BL-8040 üAML (Phase 2) üStem cell mobilization (Phase 1) 6 BL-8040: Acute Myeloid Leukemia (AML) Current Status - Completing Phase 2 dose escalation stage ü Dec. 2013: Announced promising partial dose escalation phase results ü Nov. 2014: Increased dosing based on encouraging efficacy and excellent safety •Unanimous recommendation by Clinical Advisory Board to amend study protocol •Increasing total number of patients from 50 to 70 – Early 2015: Complete dose escalation phase – H2 2015: Complete full study FLT3-Positive AML - ~30% of AML; associated with poor prognosis ü Jun/Jul. 2014: Presented data showing synergy with AC220 (Quizartinib) •Minimized residual AML disease (mouse model) •Reduces level of BM cancer cells in vivo by at least one order of magnitude •Prevented reduction in normal white blood cells seen with AC220 alone ü September 2014: Daiichi Sankyo announced acquisition of Ambit for ~$410 million •Potential high-value future opportunity for BL-8040 7 BL-8040: CONTINUED Stem Cell Mobilization ü Jun. 2014: Received approval from Israeli Ministry of Health to begin human studies ü Sep. 2014: Initiated two-part Phase 1 study Part 1: Safety and tolerability as a standalone therapy •Dose escalation (randomized, double-blind, placebo-controlled); 32 volunteers Part 2: Quantify stem cell mobilization capacity and yield •Open-label study; eight volunteers (at optimal dose from Part 1) –Late 2014/Early 2015: Report final results 8 BL-7010: NOVEL GLIADIN BINDING POLYMER FOR CELIAC DISEASE Exciting progress in a fast-growing market –Significantly increased Pharma interest –Very high-need and underserved population Phase 1/2 study completed in celiac patients: ü Mar. 2014: Completed dose escalation stage; initiated repeated-dose stage ü Jul. 2014: Reported unblinded results of repeated-dose stage (14 days, 3x per day) • No serious or dose-limiting toxicity; No systemic absorption • Investigated lower repeated doses due to certain gastrointestinal (GI) adverse events ü Aug. 2014: Received notice of allowance for U.S. patent covering BL-7010 until 2026 ü Nov. 2014: Reported final results fully confirming previous findings • No systemic absorption - likely to support medical device classification in EU • Substantially reduced level GI-related adverse events • Optimal safe dose selected for randomized, placebo controlled efficacy study to commence in H2 2015 BL-1040: FIRST-IN-CLASS BIOABSORABLE CARDIAC MATRIX FOR PREVENTION OF VENTRICULAR REMODELING FOLLOWING AMI •Pivotal CE Mark registration trial continues on schedule –Trial enrolled >280 patients of ~300 patients –Endpoints: End diastolic volume index, QLQ, six-minute walk test •Still expect to complete enrollment by year-end 2014 •Study completion anticipated in mid-2015 •Will be followed by CE Mark filing •Previous Phase 1/2 study results published in peer-reviewed Circulation –BL-1040 was well tolerated following the coronary injection –Sustained safety profile after six months of follow up –ECG at six months showed preservation of left ventricular functional indices 9 10 Chief Financial & Operating Officer Philip A. Serlin, CPA, MBA 10 Third Quarter 2014 Financial Overview Corporate Highlights •Strong current cash position: $29.6 million at September 30, 2014 •Funds operational capital through end of 2016 •Expect to reach several value inflection points during this time •Broad U.S. institutional investor base •U.S. investors hold roughly 60% of total shares outstanding •Upcoming conferences •Investor/Analyst Breakfast in December on BL-8040 2015 development plans •Biotech Showcase in San Francisco in January •Bio-CEO Conference in New York in February •Roth Conference in LA in March 11 Financial Overview (in USD at 30-Sep-14 exchange rate) •Research and development •Total R&D expenses decreased by $4.4 million, to $8.0 million for the nine months ended September 30, 2014 •Primarily from termination of the BL-1020 CLARITY clinical trial in March 2013, as well as certain one-time costs associated with several clinical-stage projects in 2013 •Decrease partially offset by increased spending on the BL-7010 (celiac) project •Sales and marketing •S&M expenses increased by $0.2 million, to $0.9 million for the nine months ended September 30, 2014 •Increase resulted primarily from professional fees in connection with increased business development activities 12 •General and administrative •G&A expenses decreased by $0.2 million, to $2.5 million for the nine months ended September 30, 2014 •Primarily due to a one-time expense for professional services in the 2013 period •Non-operating income •Non-operating income increased by $0.7 million, to $3.2 million in for the nine months ended September 30, 2014 •Primarily stems from fair-value adjustment related to warrant liability •Financial income/expenses •Net financial income was $1.7 million for the nine months ended September 30, 2014, compared to net ﬁnancial expenses of $0.9 million in the 2013 period •Changes result primarily from changes in average exchange rate of NIS to USD 13 Financial Overview (in USD at 30-Sep-14 exchange rate) Major Development Milestones - 2014 and 2015 14 BL-7010 (Celiac Disease) CE pivotal study initiation BL-8040 (AML) phase 2 partial results* BL-8040 (SC Mobilization) phase 1 completion * End of dose escalation phase BL-1040 (AMI) complete CE mark study enrollment BL-7010 (Celiac Disease) US study initiation BL-7010 (Celiac Disease) phase 1/2 completion √ BL-8040 (AML) announcement of next steps BL-8040 (SC Mobilization) phase 1 initiation √ BL-9020 (Type 1 Diabetes) collaboration with JHL √ BL-7010 (Celiac Disease) phase 1/2 study update* √ BL-7010 (Celiac Disease) pre-IND mtg with FDA BL-8040 platform initiation of 2 new clinical trials BL-8040 (SC Mobilization) phase 1 apheresis data QUESTIONS? THANK YOU!
